COLEMAN, J.
— Evidence of threats made by defendant against the deceased, previous to the killing, was admissible against him. The weight to be given such evidence depends, more or less, on the character of the threats, the length of time intervening, and the attending circumstances.— Griffin v. State, 90 Ala. 599; Long v. State, 86 Ala. 43; Barnes v. State, 88 Ala. 204; Evans v. State, 62 Ala. 6.
It was competent to show that unlawful intimate relations existed between the defendant and the wife of the deceased, and this could be shown by the acts of the parties; and so far as the defendant is concerned, his voluntary statements to that effect were admissible against him. Such relations are evidence of motive. — Marler v. State, 68 Ala. 584; 67 Ala. 55; Johnson v. State, 17 Ala. 618; Hall v. State, 40 Ala. 698.
It is permissible for the State to introduce evidence of flight on the part of the defendant after the commission of the offense; but the refusal of the defendant to flee, there being no evidence of flight offered by the State, is not admissible for him, as tending to establish his innocency. The admission of such evidence would be to allow him to make testimony for himself. — Jordan v. State, 81 Ala. 31; Chamblee v. State, 78 Ala. 466; Oliver v. State, 37 Ala. 587.
In criminal cases, the law only requires that the jury shall be satisfied of the defendant’s guilt beyond a reasonable *18doubt. The State is not required by its proof to exclude possibilities, or establish the defendant’s guilt beyond all doubt.
Evidence of good character must be considered with the other evidence in the case; and if upon the whole evidence, including that of good character, the jury are satisfied beyond a reasonable doubt of his guilt, it is their duty to convict. When the law says that good character alone may be sufficient to generate a doubt, it does not mean that it may be considered independent of the other evidence in the case, but in connection with it.— Williams v. State, 52 Ala. 413.
The first and second charges asked by defendant were properly refused.
The third charge requested was also properly refused. Although the testimony of the witnesses William Robinson and John Lewis may have been irreconcilable, there may have been other evidence in the case so bearing upon their testimony as to satisfy the jury of the credibility of the one or the other of these witnesses. The charge is argumentative also.
' When the defense is that of an alibi, the law casts the burden upon the defendant to reasonably satisfy the jury that he was elsewhere at the time of the commission of the offense. Pellum v. State, 89 Ala. 32. This rule of law, as applicable to the defense of an alibi, does not require of the defendant to reasonably satisfy the jury of his exact whereabouts every moment of the time necessary to cover the period when the offense was committed, but he is required to prove such a state of facts or circumstances as to reasonably satisfy the jury that he was elsewhere. than at the place where and at the moment when the offense was committed. — 1 Amer. & Eng. Encyc. of Law, pp. 454-5; 1 Bish. Cr. Pro., §§ 1066-67; Pellum v. State, 89 Ala. 32; Allbritton v. State, present term.
The first part of the charge requested in reference to the alibi was objectionable, for the reason that it was calculated to mislead. The jury might have inferred from the charge that the alibi was sufficiently established, although the testimony adduced in support of it did not reasonably satisfy the jury that he was elsewhere when the offense was committed. A case will not be reversed for refusing a charge which calls for an explanation. We lay down the true rule to be, that evidence adduced to support an alibi should be weighed and considered by the jury with the other evidence in the case, and as other facts are weighed and considered, and if upon the whole evidence there is a reasonable doubt of defendant’s guilt, he should be acquitted.
Affirmed.